Citation Nr: 1427856	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-18 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a mental disability.


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1973 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Veteran first began this claim as one for service connection on a direct basis.  However, after certification to the Board, the Veteran's representative provided evidence and an additional contention that the Veteran's sleep apnea is secondary to a mental health condition still on appeal at the RO level.  Thus, the Board has reclassified the issue on appeal as reflected on the title page.

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a April 2014 correspondence, the Veteran's representative contended and provided evidence that the Veteran has sleep apnea which is secondary to a mental health condition, which is not currently service connected, but on appeal at the RO.  

A review of the record shows that the Veteran filed a claim to reopen his previously denied posttraumatic stress disorder (PSTD) service connection claim.  The claim to reopen was denied by a May 2013 rating decision.  The electronic record contains an April 2014 VA notification letter acknowledging that a Notice of Disagreement (NOD) was filed in connection with this claim to reopen.  

The Board finds that the Veteran's claim for service connection for sleep apnea as secondary to a mental health condition is inextricably intertwined with his claim to reopen his PTSD service connection claim.  More specifically, the Board finds that the argument that the Veteran's sleep apnea is secondary to a mental health condition and the fact that a claim for PTSD, a mental condition, is currently being developed at the RO, inextricably intertwines the two claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Thus, the Board finds that the Veteran's claim for service connection for sleep apnea should be readjudicated following the disposition of his claim for PTSD.

In reference to the Veteran's claim to reopen a service connection claim for PTSD, the Board notes that the RO has not yet issue a Statement of the Case (SOC).  As a SOC has not been issued with respect to the claim to reopen a service connection claim for PTSD, the Board is required to remand, rather than refer, this issue for the issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board alerts the Veteran that this matter is not before the Board at this time, and will only be before the Board if the Veteran files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notice that addresses the requirements for a claim of entitlement to sleep apnea on a secondary basis in accordance with 38 C.F.R. § 3.310.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.

2.  Regarding the matter of reopening a previously denied claim for service connection for PTSD, the RO should issue an appropriate SOC in the matter.  The Veteran should be advised of the time limit for perfecting an appeal, and afforded such period of time to do so.  If he timely perfects an appeal in the matter, it should be returned to the Board.

The RO is also alerted to the fact that in August 1998 the Veteran submitted a "Consent to Release Information" (Form 4142) in connection with his PTSD claim in which he indicates that he was treated at the "Marlin VA."  The claims file does not contain evidence that VA acted on this information.

3.  The RO should then (after the claim for PTSD is resolved either by an allowance or by non-appeal of a negative determination within the period of time afforded by law) readjudicate the remaining claim on appeal (in light of the decision on the claim for service connection for PTSD).  Specifically, the RO should fully adjudicate the claim for service connection for sleep apnea on a direct and secondary basis.  If any benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and the case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

